                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN
                                  GREEN BAY DIVISION


EUGENE CUDNOHOSKI
2511 Valiant Lane
Green Bay, Wisconsin 54304

                Plaintiff,                                  Case No.: 18-cv-1704

       v.                                                   JURY TRIAL DEMANDED

QUAD OPTICAL SERVICES LLC
N3514 Willow Road
Pulaski, Wisconsin 54162

                Defendant.


                                         COMPLAINT


       COMES NOW Plaintff, Eugene Cudnohoski, by his counsel, Walcheske & Luzi, LLC, as

and for a claim against Defendant, alleges and shows to the Court as follows:

                                        JURISDICTION

       1.       This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1331 because

this case involves a federal question under the Fair Labor Standards Act of 1938, as amended, 29

U.S.C. § 201 et. seq. (“FLSA”).

       2.       This Court has supplemental jurisdiction over this matter pursuant to 28 U.S.C. §

1367 because this case involves claims under Wisconsin’s Wage Payment and Collection Laws

(“WWPCL”), and these claims are so related in this action within such original jurisdiction that

they form part of the same case or controversy under Article III of the United States

Constitution.




         Case 1:18-cv-01704-WCG Filed 10/26/18 Page 1 of 12 Document 1
       3.      Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(b) and (c) because

Defendant resides and/or operates its business in the Eastern District of Wisconsin and many of

the unlawful employment practices of which Plaintiff complains occurred within the Eastern

District of Wisconsin.

                                  PARTIES AND COVERAGE

       4.      Plaintiff, Eugene Cudnohoski, is an adult male resident of the State of Wisconsin

with a post office address of 2511 Valiant Lane, Green Bay, Wisconsin 54304.

       5.      Defendant Quad Optical Services, LLC, was, at all material times herein, a

commercial entity with a principal address of N3514 Willow Road, Pulaski, Wisconsin, 54162.

       6.      Defendant provides fiber-optic, micro-trenching, emergency cable restoration

services to its customers and third-parties.

       7.      During the relevant time periods as stated herein, Defendant was engaged in

“commerce” and/or its employees were engaged in “commerce,” as that term is defined under

the FLSA.

       8.      During the relevant time periods as stated herein, Defendant employed more than

twenty (20) employees.

       9.      During the relevant time periods as stated herein, Defendant’s annual dollar

volume of sales or business exceeded $500,000.

       10.     During the relevant time periods as stated herein, Defendant was an “employer”

as that term is defined under the FLSA and WWPCL.

       11.     During the relevant time periods as stated herein, Plaintiff was “employed” by

and/or an “employee” of Defendant as these terms are defined under the FLSA and the WWPCL.




         Case 1:18-cv-01704-WCG Filed 10/26/18 Page 2 of 12 Document 1
       12.     During relevant time periods as stated herein, Plaintiff was engaged in commerce

or in the production of goods for commerce.

                                 GENERAL ALLEGATIONS

       13.     In approximately August 2018, Defendant hired Plaintiff into the position of

Construction Drop Manager.

       14.     Prior to the commencement of Plaintiff’s employment with Defendant, Wyatt

Wisnefske, Defendant’s Owner, informed Plaintiff that Defendant would compensate Plaintiff

with an annual salary of $58,500.00 in his position of Construction Drop Manager, plus a per

diem of $25.00 per work day.

       15.     During the entirety of Plaintiff’s employment with Defendant, Plaintiff performed

compensable work in the position of Construction Drop Manager.

       16.     During Plaintiff’s employment with Defendant, Plaintiff reported directly to Chad

Zeer and Mary Suckrow, Managers, who reported directly to Wisnefske.

       17.     On or about October 5, 2018, Plaintiff’s employment with Defendant ended.

       18.     During the entirety of Plaintiff’s employment with Defendant, Defendant

compensated Plaintiff on a salary basis.

       19.     During Plaintiff’s employment with Defendant, Defendant’s compensation

classification of Plaintiff was “exempt” for purposes of the FLSA and the WWPCL.

       20.     During Plaintiff’s employment with Defendant, Plaintiff performed compensable

work on behalf of Defendant and at the direction of Defendant and/or with Defendant’s

knowledge at locations in Pulaski, Wisconsin and in or around Hudson, Wisconsin.




         Case 1:18-cv-01704-WCG Filed 10/26/18 Page 3 of 12 Document 1
       21.     On a weekly basis and on behalf of Defendant, at the direction of Defendant,

and/or with Defendant’s knowledge, Plaintiff drove from Defendant’s Pulaski, Wisconsin

location to its satellite office in Hudson, Wisconsin.

       22.     During Plaintiff’s employment with Defendant in his position as Construction

Drop Manager, Plaintiff’s usual and customary days of work were Mondays through Fridays and

occasionally on weekends.

       23.     During each workweek during Plaintiff’s employment with Defendant in his

position as Construction Drop Manager, Plaintiff primarily performed “non-exempt” duties for

purposes of the FLSA and the WWPCL.

       24.     During the entirety of Plaintiff’s employment with Defendant in his position of

Construction Drop Manager, Plaintiff’s primary job duty was performing manual labor.

       25.     During Plaintiff’s employment with Defendant in his position of Construction

Drop Manager, Plaintiff’s job duties included: physically driving himself and other employees

from Defendant’s Pulaski, Wisconsin location to Defendant’s satellite location in Hudson,

Wisconsin; physically driving to various geographical sites in or around Hudson, Wisconsin and

physically checking sequential numbers on micro ducts at said locations; manually recording the

information from the micro ducts on a yellow note pad and transferring the information obtained

onto an Excel spreadsheet; physically driving to various “nodes” in or around Hudson,

Wisconsin and identifying and observing job sites that required completion; manually recording

the condition of the geographical property and any items needed to be completed; physically

drawing white lines and placing white flags for the benefit of utility companies (“White Lining”)

on or at geographical properties; physically assisting in-house crews with various work-related

tasks, such as running errands local department stores to purchase items such as spare tires and




         Case 1:18-cv-01704-WCG Filed 10/26/18 Page 4 of 12 Document 1
grass seed and delivering items to appropriate job sites or locations; and driving himself and

other employees back from Hudson, Wisconsin to Defendant’s Pulaski, Wisconsin location.

       26.     During the entirety of Plaintiff’s employment with Defendant in his position of

Construction Drop Manager, Plaintiff spent the vast majority of his hours worked each

workweek performing manual labor and the tasks identified in the aforementioned paragraph.

       27.     During Plaintiff’s employment with Defendant in his position of Construction

Drop Manager and on a daily basis, Plaintiff primarily performed his job duties outside, off-site,

and away from Defendant’s central location in Hudson, Wisconsin.

       28.     During Plaintiff’s employment with Defendant in his position of Construction

Drop Manager and on a daily basis, Plaintiff did not perform his job duties in an office setting.

       29.     During Plaintiff’s employment with Defendant in his position of Warehouse

Manager, Plaintiff did not customarily and regularly direct the work of at least two of

Defendant’s employees.

       30.     During Plaintiff’s employment with Defendant in his position of Construction

Drop Manager, Plaintiff did not have the authority or ability to hire, terminate, suspend, demote,

or promote Defendant’s employees or to establish the terms and conditions of employment of

Defendant’s employees.

       31.     During Plaintiff’s employment with Defendant in his position of Construction

Drop Manager, Plaintiff did not customarily and regularly exercise discretion or independent

judgment in the performance of his job duties.

       32.     During Plaintiff’s employment with Defendant in his position of Construction

Drop Manager, Plaintiff’s primary job duties did not directly relate to Defendant’s management

or general business operations.




         Case 1:18-cv-01704-WCG Filed 10/26/18 Page 5 of 12 Document 1
       33.     During Plaintiff’s employment with Defendant in his position of Construction

Drop Manager, Plaintiff did not, in the performance of his job duties, compare or evaluate

possible courses of conduct and did not act or make decisions regarding matters of significance

after considering various possibilities.

       34.     During Plaintiff’s employment with Defendant in his position of Construction

Drop Manager, Plaintiff did not, in the performance of his job duties, have authority to make an

independent choice, free from immediate direction or supervision, or to waive or deviate from

Defendant’s established policies and/or procedures without Defendant’s prior approval.

       35.     During Plaintiff’s employment with Defendant in his position of Construction

Drop Manager, Plaintiff’s job duties did not require advanced knowledge, prolonged or

specialized intellectual instruction, or invention, imagination, originality, or talent.

       36.     During Plaintiff’s employment with Defendant in his position of Construction

Drop Manager, Plaintiff regularly and consistently worked in excess of forty (40) hours per

workweek.

       37.     During Plaintiff’s employment with Defendant in his position of Construction

Drop Manager, Plaintiff consistently worked in excess of forty (40) hours per workweek on

behalf of Defendant and at the direction of Defendant and/or with Defendant’s knowledge.

       38.     During Plaintiff’s employment in his position of Construction Drop Manager,

Plaintiff regularly and consistently worked approximately fifty (50) to seventy (70) hours per

workweek.




         Case 1:18-cv-01704-WCG Filed 10/26/18 Page 6 of 12 Document 1
       39.    During Plaintiff’s employment with Defendant in his position of Construction

Drop Manager, Plaintiff’s co-workers and Defendant’s management personnel witnessed the

times he physically left from and returned to Defendant’s satellite location in Hudson,

Wisconsin.

       40.    During Plaintiff’s employment with Defendant, Defendant’s workweek for FLSA

and WWPCL purposes was Monday through Sunday.

       41.    Despite agreeing to compensate Plaintiff with an annual salary of $58,500.00

during Plaintiff’s employment with Defendant, Defendant actually compensated Plaintiff with an

annual salary of $55,000.00.

       42.    Despite agreeing to compensate Plaintiff with a per diem of $25.00 per work day

during Plaintiff’s employment with Defendant, Defendant did not compensate Plaintiff with per

diem on any work day.

       43.    During Plaintiff’s employment with Defendant, Defendant suffered or permitted

Plaintiff to work without appropriately and lawfully compensating him at an overtime rate of pay

for all hours worked in excess of forty (40) hours in a workweek.

       44.    During Plaintiff’s employment with Defendant, Plaintiff’s paychecks did not

properly or lawfully compensate him for all hours worked in a workweek, including at an

overtime rate of pay for those hours worked in excess of forty (40) hours in a workweek.

       45.    Defendant knew or should have known that Plaintiff must be compensated with

overtime pay at a rate of time and one half for all hours worked (and for all hours Defendant

suffered or permitted him to work) in excess of forty (40) hours in a workweek in accordance

with the FLSA and WWPCL.




         Case 1:18-cv-01704-WCG Filed 10/26/18 Page 7 of 12 Document 1
        46.     Defendant had a statutory duty to comply with the FLSA and to remedy FLSA

violations of which it was aware and/or of which it should have been aware.

        47.     Defendant owes Plaintiff earned and unpaid wages, including at an overtime rate

of pay, for work performed during his employment with it for which he was not properly and

lawfully compensated, plus an equal amount for liquidated damages, in an amount to be

determined.

                         FIRST CAUSE OF ACTION – FLSA VIOLATIONS

        48.     Defendant reasserts and incorporates by reference all paragraphs set forth above

as if restated herein.

        49.     Section 2017(a)(1) of the FLSA regulates, among other things, the payment of an

overtime premium by employers whose employees are engaged in commerce, or engaged in the

production of goods for commerce, or employed in an enterprise engaged in commerce or in the

production of goods for commerce.

        50.     At all times material herein, Plaintiff was entitled to the rights, protections, and

benefits provided under the FLSA, 29 U.S.C. § 201 et seq.

        51.     During the entirety of his employment with Defendant, Plaintiff primarily

performed non-exempt duties in his position of Construction Drop Manager and, thus, was

entitled to overtime premium pay of time and one half for each hour worked in excess of forty

(40) hours in a workweek.

        52.     Defendant violated the FLSA by failing to compensate Plaintiff with overtime

premium pay of time and one half for each hour worked in excess of forty (40) hours in a

workweek.




          Case 1:18-cv-01704-WCG Filed 10/26/18 Page 8 of 12 Document 1
       53.     Defendant’s failure to properly and legally compensate Plaintiff for all

compensable work performed, including at the correct overtime rate of pay, was willfully

perpetrated. Defendant did not act in good faith and with reasonable grounds to believe that its

actions and omissions were not a violations of the FLSA, and as a result thereof, Plaintiff is

entitled to recover an award of liquidated damages in an amount equal to the amount of unpaid

overtime premium pay described above pursuant to Section 216(b) of the FLSA. Alternatively,

should the Court find that Defendant acted reasonably and with good faith in failing to pay

overtime premium pay wages, Plaintiff is entitled to an award of pre-judgment interest at the

applicable legal rate.

       54.     As a result of the aforesaid violations of the FLSA’s provisions, overtime

compensation has been unlawfully withheld from Plaintiff by Defendant.

       55.     Plaintiff is entitled to damages equal to the mandated minimum wage and/or

overtime premium pay within the three (3) years preceding the date of filing of the Complaint,

ECF No. 1, plus periods of equitable tolling because Defendant acted willfully and knew or

showed reckless disregard of whether its conduct was prohibited by the FLSA and otherwise

engaged in wrongful conduct that prevented Plaintiff from asserting his claims against

Defendant.

       56.     Pursuant to the FLSA, 29 U.S.C. § 216(b), successful plaintiffs are entitled to

reimbursement of the costs and attorneys’ fees expended in successfully prosecuting an action

for unpaid wages and overtime wages.




         Case 1:18-cv-01704-WCG Filed 10/26/18 Page 9 of 12 Document 1
                   SECOND CAUSE OF ACTION – WWPCL VIOLATIONS

       57.      Plaintiff reasserts and incorporates by reference all paragraphs set forth above as if

restated herein.

       58.      At all times material herein, Plaintiff was an employee of Defendant within the

meaning of Wis. Stat. § 109.01(1r), Wis. Stat. §103.001(5), and Wis. Stat. §104.01(2)(a).

       59.      At all times material herein, Defendant was an employer of Plaintiff within the

meaning of Wis. Stat. § 109.01(2), Wis. Stat. §103.001(6), Wis. Stat. §104.01(3)(a), and Wis.

Admin. Code § DWD 272.01(5).

       60.      At all times material herein, Defendant employed Plaintiff within the meaning of

Wis. Stat. §§109.01 et seq., 103.01 et seq., 104.01 et seq., and Wis. Admin. Code § DWD

272.01.

       61.      During Plaintiff’s employment with Defendant, Plaintiff performed compensable

work in workweeks for which he was not compensated at an overtime rate of pay for all hours

worked in excess of forty (40) per workweek.

       62.      Defendant willfully violated the WWPCL by failing to compensate Plaintiff for all

hours worked, including at an overtime rate of pay.

       63.      At all times material herein, Plaintiff regularly performed activities that were an

integral and indispensable part of his principal activities without receiving compensation for

these activities, including at an overtime rate of pay for all hours worked in excess of forty (40)

per workweek.




          Case 1:18-cv-01704-WCG Filed 10/26/18 Page 10 of 12 Document 1
       64.      Defendant willfully violated the WWPCL by failing to compensate Plaintiff with

previously agreed-upon salary of $58,500.00 and with daily per diems during Plaintiff’s

employment with Defendant.

       65.      The foregoing conduct, as alleged above, constitutes willful violations of the

WWPCL.

       66.      As set forth above, Plaintiff sustained losses in compensation as a proximate result

of Defendant’s violations. Accordingly, Plaintiff seeks damages in the amount of his unpaid

compensation, injunctive relief requiring Defendant to cease and desist from its violations of the

Wisconsin laws described herein and to comply with them, and such other legal and equitable

relief as the Court deems just and proper. Under Wis. Stat. § 109.11, Plaintiff may be entitled to

liquidated damages equal and up to fifty percent (50%) of the unpaid wages.

       67.      Plaintiff seeks recovery of attorneys’ fees and the costs of this action to be paid by

Defendant, pursuant to the WWPCL.



       WHEREFORE, Plaintiff respectfully requests that this Court:

       1. Order Defendant to make Plaintiff whole by providing reimbursement for unpaid

             wages, including but not limited to overtime wages and pre-judgment and post-

             judgment interest, and for all times spent performing compensable work for which

             Plaintiff was not properly paid as provided under the FLSA and WWPCL;

       2. Grant to Plaintiff attorneys’ fees, costs, and disbursements as provided by statute;

       3. Grant to Plaintiff liquidated damages against Defendant; and

       4. Grant to Plaintiff any other relief this Court deems necessary and proper.

       PLAINTIFF DEMANDS A JURY AS TO ALL TRIABLE ISSUES.




        Case 1:18-cv-01704-WCG Filed 10/26/18 Page 11 of 12 Document 1
      Dated this 26th day of October, 2018
                                             WALCHESKE & LUZI, LLC
                                             Counsel for Plaintiff

                                             s/ Scott S. Luzi    ______
                                             James A. Walcheske, State Bar No. 1065635
                                             Scott S. Luzi, State Bar No. 1067405
                                             Matthew J. Tobin, State Bar No. 1097545

WALCHESKE & LUZI, LLC
15850 W. Bluemound Road, Suite 304
Brookfield, Wisconsin 53005
Phone: (262) 780-1953
Fax: (262) 565-6469
jwalcheske@walcheskeluzi.com
sluzi@walcheskeluzi.com
mtobin@walcheskeluzi.com




       Case 1:18-cv-01704-WCG Filed 10/26/18 Page 12 of 12 Document 1
